Exhibit 10.5

France Contingent Option Agt – December 2009

VERIGY LTD. 2006 EQUITY INCENTIVE PLAN

NOTICE OF CONTINGENT SHARE OPTION AWARD

(FRENCH OPTIONEE)

On «AwardDate» (the “Award Date”) you were awarded, on a contingent basis, an
option to purchase Verigy Ltd. (the “Company”) ordinary shares under the
Company’s 2006 Equity Incentive Plan (the “Plan”). This award is contingent as
described in the section titled “Contingency” in the accompanying Share Option
Award Agreement.

 

Name of Optionee:    «Name» Total Number of Shares:    «TotalShares» Type of
Option:    Nonstatutory Stock Option Expiration Date:    «ExpDate». This option
may expire earlier if your Service terminates earlier, as described in the Stock
Option Agreement. Exercise Price1:    The closing price of Verigy ordinary
shares on the 11th business day following Verigy’s announcement of financial
results for the fiscal quarter ending «pricingdate»2. Vesting Schedule3:    The
shares subject to this option vest and become exercisable in 13 equal quarterly
installments, with the first installment vesting on «vestingdate», provided that
you continue to be an Awardee Eligible to Vest as of the applicable vesting
date. Exercisability of Option:    Except as otherwise provided in the event of
death or disability, each tranche of this option shall first become exercisable
on that date that is four years and one day following the date on which the
exercise price of such tranche became fixed.

You and the Company agree that this option is granted under and governed by the
terms and conditions of the French Option Plan, as defined in the Verigy Ltd
2006 Equity Incentive Plan Option Sub-Plan for French Employees (the “Plan”) and
the Stock Option Agreement, both of which are made a part of this document.

You further agree that the Company shall cause the shares issued upon exercise
of this option to be deposited in your Morgan Stanley Smith Barney Account and,
further, that the Company may deliver electronically all documents relating to
the Plan or this option (including, without limitation, prospectuses required by
the Securities and Exchange Commission) and all other documents that the Company
is required to deliver to its security holders (including, without limitation,
annual reports and proxy statements). You also agree that the Company may
deliver these documents by posting them on a web site maintained by the Company
or by a third party under contract with the Company. If the Company posts these
documents on a web site, it will notify you regarding such posting. This consent
will remain in effect until you give the Company written notice that it should
deliver paper documents.



--------------------------------------------------------------------------------

 

BY CLICKING ON THE “ACCEPT” BUTTON ON THE ONLINE AWARD ACCEPTANCE SCREEN, YOU
AGREE TO BE BOUND BY THE SHARE OPTION AGREEMENT, THIS NOTICE AND THE PLAN.

  

 

    VERIGY LTD.

         BY:   

 

           

TITLE:

 

           

 

 

1

Except as set forth in the accompanying Option Agreement, the exercise price
will be equal to the greater of (A) the closing price of the Company’s ordinary
shares on the pricing date indicated above or (B) 80% of the average of the
closing prices for the 20 trading days preceding the applicable pricing date;
provided, however, that if the date on which the shareholders approve an
increase in the number of shares available for issuance under the Plan falls
after the 11th business day following Verigy’s announcement of financial results
for the fiscal quarter ending July 31, 2010, then the exercise price of this
option will be the greater of (A) the closing price of Verigy’s ordinary shares
on the date of such shareholder approval or (B) 80% of the average of the
closing prices for the 20 trading days preceding the date of such shareholder
approval. In any event, the exercise price shall be set automatically and
without any further action on the part of the Company or the optionee.

2

If such pricing date falls during a Closed Period (as defined by Section L.
255-177 of the French Commercial Code), then the pricing shall take place on the
next trading day following expiration of the Closed Period.

3

No fractional shares shall be issuable. The number of shares exercisable at each
vesting event other than the last shall be rounded down to the nearest whole
share and the last vesting event shall cover all shares not previously vested.



--------------------------------------------------------------------------------

France Contingent Option Agt – December 2009

 

VERIGY LTD. 2006 EQUITY INCENTIVE PLAN

CONTINGENT SHARE OPTION AGREEMENT

(FRENCH OPTIONEE)

 

Contingency    This award is contingent upon the shareholders of the Company
approving an increase in the number of shares available for issuance under the
Plan during calendar 2010. If the shareholders vote on but do not approve an
increase in the number of shares available for issuance under the Plan during
calendar 2010, then this award shall become null and void on the date of the
meeting of shareholders at which the proposal was not approved, and no benefit
shall accrue as a result of this award. Notwithstanding the foregoing, in the
event that the pricing of this option is accelerated as described in the below
section titled “Special Provisions for Accelerated Pricing—Change of Control”
prior to the date on which a vote of shareholders is held with respect to a
proposal to approve an increase in the number of shares available for issuance
under the Plan, then the contingency will be deemed satisfied and this option
shall no longer be contingent. Term    This option expires in any event at the
close of business at Company headquarters on the day before the 7th anniversary
of the Date of Award, as shown in the Notice of Share Option Award. (It may
expire earlier if your Service terminates, as described below.) Vesting   

This option becomes exercisable in installments, during the Option term as shown
in the Notice of Share Option Award, as long as you remain an Awardee Eligible
to Vest (as defined in the Plan).

 

This option will in no event become exercisable for additional shares after your
Service has terminated for any reason, except as otherwise provided in the Plan
and this agreement.

Regular Termination    Unless otherwise provided in an agreement between you and
the Company, if your Service terminates for any reason except death, disability
(as defined below), or retirement, as provided in the Plan, then this option
will expire at the close of business at Company headquarters on the date three
months after your termination date, or, if earlier, the expiration of the term
of this option. The Company determines when your Service terminates for this
purpose. Death   

If you die before your Service terminates, this option will become immediately
vested and exercisable in full and will expire at the close of business at
Company headquarters on the date 6 months after the date of death.

 

In the event of your death after cessation of employment but prior to the
termination of the option, your heirs may exercise the vested options for 6
months following your death. In these circumstances, all unvested options will
lapse upon your death.

 

All vested options that are not exercised within 6 months of your death will be
forfeited. The 6-month exercise period will apply without regard to the term of
the option.

Disability    If your Service terminates because of your disability which is
defined as disability under categories 2 or 3 under Section L. 341-4 of the
French Social Security Code, then this option will become immediately vested and
exercisable in full and expire at the close of business at Company headquarters
on the date 12 months after your termination date, or, if earlier, the
expiration of the term of this option.



--------------------------------------------------------------------------------

Retirement    If your Service terminates because of retirement, as provided in
the Plan, the options will continue to vest for 12 months following the date of
termination, the option shall terminate as to the shares that do not vest in
such 12-month period and the option shall be exercisable as to the vested shares
for one year after the date you cease to be an Awardee Eligible to Vest or, if
earlier, the expiration of the term of the option. Special Provisions for
Accelerated Pricing   

Notwithstanding the establishment of the pricing date as set forth in the Notice
of Share Option Award, the exercise price of this option shall be established in
accordance with the following in the following circumstances:

 

Change of Control. In the event that, prior to the date on which a vote of
shareholders is scheduled to be held with respect to a proposal to approve an
increase in the number of shares available for issuance under the Plan, the
Company or any third party publicly announces any transaction or event which, as
announced or if consummated, would constitute a Change of Control (as defined in
the Plan) of the Company, the per-share exercise price for this option, if not
already priced as of the date of such announcement, shall become fixed at an
amount equal to the closing price of Verigy ordinary shares on the 11th trading
day immediately preceding such announcement.

 

Termination of Employment. In the event that prior to the pricing date your
Service (as defined in the Plan) with the Company and its affiliates shall
terminate for any reason, then the per-share exercise price for this option, if
not already priced as of the date of such termination of Service, shall become
fixed at an amount equal to the closing price of Verigy ordinary shares on the
11th trading day immediately preceding your last day of Service.

 

No Affect On Vesting or Exercisablity. The Vesting provisions applicable to this
option shall not be affected by a change in the timing of establishing the
exercise price in accordance with the preceding paragraphs.

Leaves of Absence and Part-Time Work   

For purposes of this option, your Service does not terminate when you go on a
military leave, a sick leave or another Company approved leave of absence, and
if continued crediting of Service is required by the terms of the leave or by
applicable law. But your Service terminates when the approved leave ends, unless
you immediately return to active work.

 

Your status as an Awardee Eligible to Vest (as defined in the Plan) will always
cease upon termination of employment with the Company or a Subsidiary or
Affiliate except as provided in Article 5 of the Plan.

 

If you commence working on a part-time basis, then the vesting schedule
specified in the Notice of Share Option Award may be adjusted in accordance with
the Company’s part-time work policy or the terms of an agreement between you and
the Company pertaining to your part-time schedule.

Restrictions on Exercise    The Company will not permit you to exercise this
option if the issuance of shares at that time would violate any law or
regulation. Notice of Exercise    You may exercise this option from time to time
for any number of shares for which the option is then exercisable, by notice in
writing, electronically or by other means to, and as prescribed by, the
Company’s equity incentive administration service provider (the “administration
service provider”).



--------------------------------------------------------------------------------

  

Your exercise notice will be effective and irrevocable at such time as your
notice, method of payment (whether by cash, check, proceeds from the immediate
sale of the option shares, or as otherwise provided in the Plan) and such other
documentation as the administration service provider may require have been
received by the administration service provider. Your exercise notice must
specify which tranche(s) of this option you are exercising.

 

If someone else wants to exercise this option after your death, that person must
prove to the Company’s satisfaction that he or she is entitled to do so.

Form of Payment    When you exercise this option, you must provide for payment
of the option exercise price for the shares that you are purchasing.
Notwithstanding any provision in the U.S. Plan to the contrary, upon exercise of
an option, the full exercise price will be paid either in cash, by check or by
credit transfer. Under a cashless exercise program, you may give irrevocable
instructions to the administration service provider to properly deliver the
option price to the Company. Withholding Taxes and Share Withholding   

Regardless of any action the Company or your employer (the “Employer”) takes
with respect to any or all income tax, social insurance, payroll tax, payment on
account or other tax-related withholding (“Tax-Related Items”), you acknowledge
that the ultimate liability for all Tax-Related Items legally due by you is and
remains your responsibility and that the Company and/or the Employer (1) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the option grant, including the grant, vesting
or exercise of the option, the subsequent sale of shares acquired pursuant to
such exercise and the receipt of any dividends; and (2) do not commit to
structure the terms of the grant or any aspect of the option to reduce or
eliminate your liability for Tax-Related Items.

 

Prior to exercise of the option, you will pay or make adequate arrangements
satisfactory to the Company and/or the Employer to satisfy all withholding and
payment on account obligations of the Company and/or the Employer. In this
regard, you authorize the Company and/or the Employer to withhold all applicable
Tax-Related Items legally payable by you from your wages or other cash
compensation paid to you by the Company and/or the Employer, within legal
limits, or from proceeds of the sale of shares. Finally, you will pay to the
Company or the Employer, by means of cash, check or credit transfer, any amount
of Tax-Related Items that the Company or the Employer may be required to
withhold as a result of your participation in the Plan or your purchase of
shares that cannot be satisfied by the means previously described. The Company
may refuse to honor the exercise and refuse to deliver the shares if you fail to
comply with your obligations in connection with the Tax-Related Items as
described in this section.

Restrictions on Resale    You agree not to sell any option shares at a time when
applicable laws, Company policies or an agreement between the Company and its
underwriters prohibit a sale. This restriction will apply as long as your
Service continues and for such period of time after the termination of your
Service as the Company may specify. Transfer of Option    This option may not be
sold, pledged, assigned, hypothecated, transferred, or disposed of in any manner
other than by the beneficiary designation, will or by the laws of descent or
distribution and may be exercised, during your lifetime, only by you.



--------------------------------------------------------------------------------

Retention Rights    Your option or this Agreement does not give you the right to
be retained by the Company or a subsidiary of the Company in any capacity. The
Company and its subsidiaries reserve the right to terminate your Service at any
time. Shareholder Rights    You, or your estate or heirs, have no rights as a
Shareholder of the Company until you have exercised this option by submitting
the required notice in accordance with the provisions under “Notice of Exercise”
set forth above and paying the exercise price and any applicable withholding
taxes. No adjustments are made for dividends or other rights if the applicable
record date occurs before you exercise this option, except as described in the
Plan. Adjustments    In the event of a stock split, a stock dividend or a
similar change in Company stock, the number of shares covered by this option and
the exercise price per share may be adjusted pursuant to the Plan. Nature of the
Grant   

In accepting the grant, you acknowledge that:

 

(a) the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, unless otherwise provided in the Plan and this Share Option
Agreement;

 

(b) the grant of the option is voluntary and occasional and does not create any
contractual or other right to receive future grants of options, or benefits in
lieu of options, even if options have been granted repeatedly in the past;

 

(c) all decisions with respect to future option grants, if any, will be at the
sole discretion of the Company;

 

(d) you are voluntarily participating in the Plan;

 

(e) the option is an extraordinary item that does not constitute compensation of
any kind for services of any kind rendered to the Company or the Employer, and
which is outside the scope of your employment contract, if any;

 

(f) the option is not part of normal or expected compensation or salary for any
purposes, including, but not limited to, calculating any severance, resignation,
termination, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments and in no event should be
considered as compensation for, or relating in any way to, past services for the
Company or the Employer;

 

(g) in the event that you are not an employee of the Company, the option grant
will not be interpreted to form an employment contract or relationship with the
Company; and furthermore, the option grant will not be interpreted to form an
employment contract with the Employer or any subsidiary or affiliate of the
Company;

 

(h) the future value of the underlying shares is unknown and cannot be predicted
with certainty;

 

(i) if the underlying shares do not increase in value, the option will have no
value;

 

(j) if you exercise your option and obtain shares, the value of those shares
acquired upon exercise may increase or decrease in value, even below the
exercise price;



--------------------------------------------------------------------------------

  

(k) in consideration of the grant of the option, no claim or entitlement to
compensation or damages shall arise from termination of the option or diminution
in value of the option or shares purchased through exercise of the option
resulting from termination of your employment by the Company or the Employer
(for any reason whatsoever and whether or not in breach of local labor laws) and
you irrevocably release the Company and the Employer from any such claim that
may arise; if, notwithstanding the foregoing, any such claim is found by a court
of competent jurisdiction to have arisen, then, by signing this Share Option
Agreement, you shall be deemed irrevocably to have waived your entitlement to
pursue such claim; and

 

(l) in the event of termination of your employment, your right to receive the
option and vest in the option under the Plan, if any, will terminate effective
as of the date that you are no longer actively employed and will not be extended
by any notice period mandated under local law (e.g., active employment would not
include a period of “garden leave” or similar period pursuant to local law);
furthermore, in the event of termination of employment, your right to exercise
the option after termination of employment, if any, will be measured by the date
of termination of your active employment and will not be extended by any notice
period mandated under local law; the Company shall have the exclusive discretion
to determine when you are no longer actively employed for purposes of your
option grant.

Data Privacy Notice and Consent   

You hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of your personal data as described in
this Share Option Agreement by and among, as applicable, your employer, the
Company, its subsidiaries and its affiliates for the exclusive purpose of
implementing, administering and managing your participation in the Plan.

 

You understand that the Company and your employer may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares of stock or
directorships held in the Company, details of all options or any other
entitlement to shares awarded, canceled, vested, unvested or outstanding in your
favor, for the purpose of implementing, administering and managing the Plan
(“Data”). You understand that Data may be transferred to any third parties
assisting in the implementation, administration and management of the Plan, that
these recipients may be located in your country, or elsewhere, and that the
recipient’s country may have different data privacy laws and protections than
your country. You understand that you may request a list with the names and
addresses of any potential recipients of the Data by contacting your local human
resources representative. You authorize the recipients to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing your participation in the Plan,
including any requisite transfer of such Data as may be required to a broker,
escrow agent or other third party with whom the shares received upon exercise of
the option may be deposited. You understand that Data will be held only as long
as is necessary to implement, administer and manage your participation in the
Plan. You understand that you may, upon request, view Data, request additional
information about the storage and processing of Data, correct Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
your local human resources representative. You understand that refusal or
withdrawal of consent may affect your ability to participate in the Plan. For
more information on the consequences of your refusal to consent or withdrawal of
consent, You understand that You may contact your local human resources
representative.



--------------------------------------------------------------------------------

Language    If you have received this Share Option Agreement or any other
document related to the Plan translated into a language other than English and
if the translated version is different than the English version, the English
version will control. Applicable Law    This Agreement shall be governed by, and
construed in accordance with, the laws of the Republic of Singapore (except its
choice-of-law provisions). The Plan and Other Agreements   

The text of the Plan is incorporated in this Agreement by reference.

 

This Agreement and the Plan, together with the Equity Award Modification
Agreement by and between you and the Company, if applicable, (the “Modification
Agreement”) constitute the entire understanding between you and the Company
regarding this option. Any prior agreements, commitments or negotiations
concerning this option, except for the Modification Agreement, are superseded.
This Agreement may be amended only by another written agreement between the
parties.

YOUR ELECTRONIC SIGNATURE TO THIS NOTICE AND AGREEMENT IS YOUR AGREEMENT

TO ALL OF THE TERMS AND CONDITIONS DESCRIBED ABOVE AND IN THE PLAN.